NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

16-P-639                                             Appeals Court

CHRISTIAN BAKER & others1 vs. WILMER CUTLER PICKERING HALE AND
                       DORR LLP & others.2


                             No. 16-P-639.

           Suffolk.     February 13, 2017. - July 21, 2017.

           Present:   Kafker, C.J., Carhart, & Desmond, JJ.3


Limited Liability Company. Fiduciary. Corporation,
     Stockholder, Close corporation. Attorney at Law, Fiduciary
     duty, Attorney-client relationship. Conspiracy. Consumer
     Protection Act, Trade or commerce. Practice, Civil, Motion
     to dismiss, Consumer protection case.



     Civil action commenced in the Superior Court Department on
May 28, 2015.

     Motions to dismiss were heard by Kenneth W. Salinger, J.


     Dana Alan Curhan for the plaintiffs.


     1
       W. Robert Allison and Blake P. Allison, as trustee of the
W. Robert Allison 2003 Irrevocable Trust.
     2
       Gunderson Dettmer Stough Villeneuve Franklin & Hachigian
LLP, Gary R. Schall, and Emma Eriksson Broomhead.
     3
       Justice Carhart participated in the deliberation on this
case prior to his retirement.
                                                                   2


     Erin K. Higgins (Kathleen R. O'Toole also present) for
Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP &
another.
     Richard M. Zielinski for Wilmer Cutler Pickering Hale and
Dorr LLP & another.


    KAFKER, C.J.   Minority members of a Massachusetts limited

liability company seek to hold the company's attorneys liable

for their involvement in an alleged "freeze-out" orchestrated by

and on behalf of the majority members.   According to the

minority members, the majority members secretly retained the

attorneys, one of whom is the daughter of a majority member, to,

at least ostensibly, represent the closely held company.    The

attorneys then worked behind the scenes to assist the majority

in merging the company with and into a newly created Delaware

limited liability company, all for the purpose of eliminating

significant protections afforded minority members under the

Massachusetts company's operating agreement.   By the time the

attorneys' involvement came to light, the majority members had

unfettered control of the resulting entity, with a new operating

agreement that extinguished the minority's rights to, among

other things, participate in management, access the company's

records, and prevent dilution of their interests.   The minority

members, the plaintiffs in this action, responded by asserting

claims against the attorneys and their respective law firms for

breach of fiduciary duty, aiding and abetting tortious conduct,
                                                                    3


civil conspiracy, and violation of G. L. c. 93A.    The matter now

comes before this court for de novo review after a judge of the

Superior Court, acting on motions filed by the defendants,

dismissed the plaintiffs' claims against the attorneys and their

law firms for failure to state a claim upon which relief can be

granted.   See Mass.R.Civ.P. 12(b)(6), 365 Mass. 754 (1974).     For

the reasons discussed below, we reverse the portion of the

judgment dismissing those claims.

    The Supreme Judicial Court has stated that counsel for a

close corporation can owe a fiduciary duty to individual

shareholders.   See Schaeffer v. Cohen, Rosenthal, Price, Mirkin,

Jennings & Berg, P.C., 405 Mass. 506, 513 (1989) (Schaeffer).

Whether such a fiduciary relationship exists in a particular

case is largely a question of fact.   Here, taking the facts

alleged as true, and drawing all reasonable inferences therefrom

in favor of the plaintiffs as nonmoving parties, we conclude

that they have alleged enough to plausibly suggest that the

defendants, acting as counsel for a limited liability company

governed by an operating agreement providing significant

minority protections, owed them a fiduciary duty.   As the

plaintiffs further allege that the defendants secretly worked to

eliminate those protections, we conclude that they have done

"enough to raise a right to relief [on their claim for breach of

fiduciary duty] above the speculative level."   Iannacchino v.
                                                                    4


Ford Motor Co., 451 Mass. 623, 636 (2008), quoting from Bell

Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).    We reach the

same conclusion as to the claims alleging that, by their

actions, the defendant attorneys knowingly aided and abetted and

conspired with the majority members in breaching the majority's

fiduciary duties to the plaintiffs.   We also conclude that the

G. L. c. 93A claim was dismissed prematurely.

    Background.   The following facts are derived from the first

amended complaint (complaint) filed by the plaintiffs, W. Robert

Allison (Allison), Christian Baker (Baker), and Blake P.

Allison, as trustee of the W. Robert Allison 2003 Irrevocable

Trust (Allison family trust).   On January 28, 2000, Allison and

Elof Eriksson (Eriksson) organized Applied Tissue Technologies,

LLC, as a Massachusetts limited liability company (ATT-MA or

company) for the purpose of developing and marketing wound

therapy technologies.   At the time of formation, Allison and

Eriksson acquired twenty-five and seventy-five percent

membership interests in the company, respectively.

Subsequently, Allison and Eriksson both created, and assigned a

portion of their interests to, trusts for the benefit of their

families -- the Allison family trust and the Elof Eriksson

Irrevocable Trust-2003 (Eriksson family trust).    By the time of

the events at issue, Allison and the Allison family trust owned

a combined 22.5% interest in ATT-MA, Eriksson and the Eriksson
                                                                   5


family trust a combined 75.5% interest, and Baker, a former key

employee of the company, a 2% interest.    Given their combined

24.5% interest, the plaintiffs are collectively referred to in

the complaint, and at times herein, as the "minority members."

     At the time ATT-MA was formed, Allison and Eriksson also

adopted an operating agreement to govern the company's affairs

(ATT-MA agreement), which provided, in pertinent part, that:

     1. All members have exclusive discretion in the management
     and control of ATT-MA's business;

     2. All members are entitled to participate in management
     of ATT-MA by a vote proportionate to their interest;

     3. The agreement cannot be amended without the unanimous
     written consent of Eriksson and Allison;

     4. The agreement cannot be amended to alter the percentage
     interest of any member without the consent of each member
     adversely affected by such an amendment;

     5. Members are entitled to examine ATT-MA's books and
     records at reasonable times;

     6. Once having paid an initial capital contribution, no
     member could be required to make any further capital
     contributions or loans to the company; and

     7. To the extent that any member did advance any further
     funds, it was to be treated as a loan.

The ATT-MA agreement further provided that each member owed a

duty of utmost loyalty and good faith in the conduct of ATT-MA's

affairs.4



     4
         There is no copy of the ATT-MA agreement in the record.
                                                                    6


     By early 2012, ATT-MA was facing a financial shortfall, but

Allison and Eriksson could not agree how to address it.

Eriksson was prepared to contribute additional funds to the

company, but while he had done so in the past in the form of

loans, he was now demanding additional equity in return.    Under

the ATT-MA agreement, such a contribution would require the

consent of Allison and any other members whose interests would

be diluted.    Allison, meanwhile, believed the company would be

better served by hiring new management and developing a business

plan.   Thus, he was prepared to agree to dilute his interest

only if the additional capital was provided by outside investors

who were bringing new management to the company.

     Around this time, Eriksson, with ATT-MA's chief executive

officer, Karl Proppe, privately urging him to gain "control" of

the company, reached out to the defendant Emma Eriksson

Broomhead (Broomhead), an attorney at the defendant law firm of

Gunderson Dettmer Stough Villeneuve Franklin & Hachigian LLP

(Gunderson).   Broomhead is also Eriksson's daughter, and the two

had a longstanding attorney-client relationship.    Broomhead, in

turn, introduced her father to another attorney at Gunderson,

the defendant Gary Schall (Schall), who had experience working

with emerging companies.    On February 14, 2012, Proppe, in his

capacity as chief executive officer (CEO), signed an agreement

engaging Gunderson as counsel for the company.   The agreement
                                                                   7


expressly provided that Gunderson would not represent any

individual members of ATT-MA.   Approximately two months later,

Schall relocated his practice to the defendant law firm Wilmer

Cutler Pickering Hale and Dorr LLP (WilmerHale).   At that time,

WilmerHale, like Gunderson, provided in its engagement agreement

with ATT-MA that the firm would be representing only the

company.

     According to the complaint, Broomhead and Schall were aware

that ATT-MA was a closely held company, whose members owed each

other the duty of utmost loyalty and good faith.   They were also

familiar with the ATT-MA agreement and the protections it

afforded to minority members.   Indeed, they immediately set

about devising and presenting a plan to Eriksson to both

circumvent those protections and eliminate the minority members.5

All the while, according to the complaint, Broomhead and Schall

deliberately concealed their engagement by ATT-MA, as well as

their actions on behalf of Eriksson, from Allison and the other

minority members.

     Broomhead's and Schall's original plan was for Eriksson to

offer to buy Allison's membership interest in ATT-MA, and if

that failed, to sell the company to a new entity controlled by

     5
       Broomhead's handwritten notes from an early meeting with
Eriksson and Schall reflect that they discussed two options:
(1) "get rid of [Allison and Baker]"; or (2) "liquidate/sell"
ATT-MA and start the company anew.
                                                                   8


Eriksson.   In furtherance of that plan, Broomhead, Schall,

Eriksson, and Proppe secretly hired and worked with an appraiser

to put a value on ATT-MA that could be used as the basis for the

buyout offer.   Schall then drafted an electronic mail message

(e-mail) for Erikson to send to Allison, detailing the offer.

Noting that the draft was written in his "style," Schall advised

Eriksson to change it to reflect his own style before sending it

to Allison.   Eriksson did so and on May 6, 2012, e-mailed the

offer to Allison and suggested they meet on May 10 to discuss

it.

      Allison responded to Eriksson's offer by e-mail on May 8,

2012, copying Proppe and Eriksson's wife, Gudrun Eriksson, who

were the trustees of the Eriksson family trust.   Allison, who

remained unaware of Broomhead's and Schall's involvement,

declined the offer and expressed a desire to work to maximize

ATT-MA's value so that he could sell his interest at a later

time, under more favorable circumstances.   Allison further

reminded the majority members of several of the minority

protections in the ATT-MA agreement and suggested that all

members meet to address the issues facing the company.     In

response, Eriksson cancelled the proposed May 10 meeting and

threatened to dissolve ATT-MA.

      Eriksson then began working in secret with Proppe,

Broomhead, and Schall to effectuate an alternative plan that was
                                                                   9


outlined in a written memorandum drafted by Schall on May 9,

2012.   The plan relied upon the provisions of G. L. c. 156C,

§ 60, which authorizes a Massachusetts limited liability company

to merge with another business entity upon the vote of members

owning more than fifty percent of the company, unless the

company's operating agreement provides otherwise.   Since the

ATT-MA agreement was silent on the issue of mergers, the plan

called for Eriksson to use his majority position and merge ATT-

MA into a new entity.   As detailed in Schall's memorandum, the

merger would also allow the majority to, among other things,

terminate the ATT-MA agreement; install Eriksson and Proppe as

the board of directors of the "new" entity; convert Eriksson's

outstanding loans to ATT-MA into preferred stock in the new

entity, while simultaneously converting all existing membership

interests into common stock; and allow Eriksson to make future

contributions in return for additional preferred stock.

Regarding Allison, the memorandum suggested that the merger

would eliminate his "ability to interfere with company

operations" and, as additional funds were invested in the new

entity over time, reduce him to "a smaller and smaller ownership

position."

     On May 25, 2012, Eriksson, Proppe, Broomhead, and Schall

created a new Delaware limited liability company, also called

Applied Tissue Technologies, LLC (ATT-DE).   Then, without
                                                                   10


holding a meeting or securing the unanimous written consent of

all members, as required under the ATT-MA agreement,6 Eriksson,

Proppe, and Gudrun Eriksson executed various documents prepared

by the attorneys to effectuate the merger.     One of the documents

was a new operating agreement (ATT-DE agreement), which

eliminated all of the minority protections provided in the ATT-

MA agreement, including the minority's rights to participate in

management, access information, and prevent dilution of their

interests.    The ATT-DE agreement further eliminated the

provision requiring members to act with utmost good faith and

loyalty in the conduct of ATT-DE's affairs.7

     On the evening of May 29, 2012, Eriksson and Proppe, having

accomplished everything necessary to effectuate the plan, met

with Allison and informed him for the first time about the

merger.    They further advised Allison to contact Schall, who was

identified for the first time, if he wanted copies of the new

ATT-DE agreement and other documents.    Only after Allison

secured copies from Schall a few days later did he learn of the

full extent of the actions that had been taken.     Over the


     6
       According to the complaint, the ATT-MA agreement provided
that a meeting could be held only after five days' advance
notice to all members, unless members waived notice in writing
or executed a written consent approving of the actions to be
taken at the meeting.
     7
         There is no copy of the ATT-DE agreement in the record.
                                                                   11


ensuing months, ATT-DE issued additional preferred shares to

Eriksson, Proppe, and Broomhead's husband.   As anticipated in

Schall's memorandum, the transactions substantially reduced the

interests of Allison and the other minority members.

     Allison initially responded by filing a civil action

against Eriksson, Proppe, and Gudrun Eriksson in May, 2013,

asserting claims for breach of contract, intentional

interference with advantageous business relations, breach of

fiduciary duty, and civil conspiracy (2013 action).    Then, on

May 28, 2015, while the 2013 action was still pending, Allison

and the other minority members commenced the present action.8

     Standard.   In reviewing the allowance of a motion to

dismiss pursuant to Mass.R.Civ.P. 12(b)(6), we proceed de novo

and consider the same pleadings as the motion judge.   Dartmouth

v. Greater New Bedford Regional Vocational Technical High Sch.

Dist., 461 Mass. 366, 373 (2012).   In so doing, we accept as

true all factual allegations in the complaint and draw any

reasonable inferences therefrom in the plaintiffs' favor.    See

Golchin v. Liberty Mut. Ins. Co., 460 Mass. 222, 223 (2011).

"The ultimate inquiry is whether the plaintiffs alleged such


     8
       The plaintiffs also asserted claims in this action against
Eriksson, Proppe, and Gudrun Eriksson, which were dismissed
pursuant to Mass.R.Civ.P. 12(b)(9), as amended, 450 Mass. 1403
(2008), due to the pendency of the 2013 action. The plaintiffs
have not challenged that portion of the judgment.
                                                                      12


facts, adequately detailed, so as to plausibly suggest an

entitlement to relief."    Greenleaf Arms Realty Trust I, LLC v.

New Boston Fund, Inc., 81 Mass. App. Ct. 282, 288 (2012).

     Discussion.    1.   Breach of fiduciary duty by attorneys.    To

prevail on their claim for breach of fiduciary duty against

Broomhead, Schall, Gunderson, and WilmerHale, the plaintiffs

must show:   (1) the existence of a fiduciary duty; (2) breach of

that duty; (3) damages; and (4) a causal connection between

breach of the duty and the damages.     See Hanover Ins. Co. v.

Sutton, 46 Mass. App. Ct. 153, 164 (1999).       The defendants

maintain that the plaintiffs have failed to clear the first

hurdle and plead sufficient facts to plausibly suggest the

existence of a fiduciary duty.    We disagree.

     "[T]he relationship between attorney and client, like those

between trustee and beneficiary, director and corporation,

guardian and ward, is fiduciary as matter of law."       Markell v.

Sidney B. Pfeifer Foundation, Inc., 9 Mass. App. Ct. 412, 442

(1980) (Markell).    The plaintiffs, however, do not allege that

they had an express or implied attorney-client relationship with

Broomhead, Schall, Gunderson, or WilmerHale.9      To the extent the




     9
       An attorney-client "relationship may be, but need not be,
express; the relationship can be implied from the conduct of the
parties." Page v. Frazier, 388 Mass. 55, 62 (1983).
                                                                 13


defendants may have owed the plaintiffs a fiduciary duty,

therefore, it did not arise from such a relationship.

     Instead, the plaintiffs argue that a fiduciary duty arose

from the defendants' engagement as counsel for ATT-MA, a closely

held company10 in which, by law, the shareholders owed each other

a fiduciary duty of utmost good faith and loyalty.    See Donahue

v. Rodd Electrotype Co. of New England, Inc., 367 Mass. 578, 593

(1975) (Donahue); Pointer v. Castellani, 455 Mass. 537, 549

(2009) (Pointer).11   To that end, the Supreme Judicial Court has

acknowledged, albeit in dictum, that "there is logic in the

proposition that, even though counsel for a closely held

corporation does not by virtue of that relationship alone have

an attorney-client relationship with the individual

shareholders, counsel nevertheless owes each shareholder a

fiduciary duty."   Schaeffer, 405 Mass. at 513 ("Just as an

     10
        "A close corporation is typified by a small number of
shareholders, no ready market for the corporate stock, and
substantial majority shareholder participation in the
management, direction, and operations of the corporation."
Merriam v. Demoulas Super Mkts., Inc., 464 Mass. 721, 726 n.12
(2013).
     11
       "Although the corporate form provides . . . advantages
for the stockholders (limited liability, perpetuity, and so
forth), it also supplies an opportunity for the majority
stockholders to oppress or disadvantage minority stockholders.
The minority is vulnerable to a variety of oppressive devices,
termed 'freeze-outs,' which the majority may employ." Donahue,
367 Mass. at 588. "Unscrupulous minority shareholders also may
do damage to the interests of the majority." Pointer, 455 Mass.
at 551 n.19.
                                                                   14


attorney for a partnership owes a fiduciary duty to each

partner, it is fairly arguable that an attorney for a close

corporation owes a fiduciary duty to the individual

shareholders").12   See Cacciola v. Nellhaus, 49 Mass. App. Ct.

746, 752 (2000) (Cacciola) (discussing Schaeffer and holding

that claim for breach of fiduciary duty against counsel for

partnership had been sufficiently pleaded to survive motion to

dismiss).13

     In Schaeffer, supra, the court took particular note of what

it described as the "well-reasoned opinion" in Fassihi v.

Sommers, Schwartz, Silver, Schwartz & Tyler, P.C., 107 Mich.

App. 509 (1981) (Fassihi).   There, Fassihi, a fifty percent

shareholder in a closely held professional corporation, brought

a claim for breach of fiduciary duty against counsel for the

corporation for allegedly assisting the other fifty percent

shareholder in ousting him from the corporation.   In addressing

the claim, the Michigan court first noted:

     "Although we conclude that no attorney-client relationship
     exists between plaintiff and defendant, this does not
     necessarily mean that defendant had no fiduciary duty to

     12
       The court in Schaeffer ultimately concluded that it was
not necessary to determine whether such a fiduciary duty existed
in that case. 405 Mass. at 513.
     13
       In Kurker v. Hill, 44 Mass. App. Ct. 184, 187 (1998),
this court held that an attorney for an individual shareholder
in a close corporation does not owe a fiduciary duty to the
other shareholders.
                                                                    15


     plaintiff. The existence of an attorney-client
     relationship merely establishes a per se rule that the
     lawyer owes fiduciary duties to the client.

     "A fiduciary relationship arises when one reposes faith,
     confidence, and trust in another's judgment and advice.
     Where a confidence has been betrayed by the party in the
     position of influence, this betrayal is actionable, and the
     origin of the confidence is immaterial. . . . Furthermore,
     whether there exists a confidential relationship apart from
     a well defined fiduciary category is a question of fact."

(Footnote omitted.)   107 Mich. App. at 514-515.   The court then

went on to note

     "the difficulties in treating a closely held corporation
     with few shareholders as an entity distinct from the
     shareholders. Instances in which the corporation attorneys
     stand in a fiduciary relationship to individual
     shareholders are obviously more likely to arise where the
     number of shareholders is small. In such cases . . ., the
     corporate attorneys, because of their close interaction
     with a shareholder or shareholders, simply stand in
     confidential relationships in respect to both the
     corporation and individual shareholders."

Id. at 515-516.   Based on Fassihi's assertion that he had

reposed trust and confidence in the defendant attorney, whose

only prior involvement with the corporation had been drafting

the membership agreements, the court held that the claim for

breach of fiduciary duty was sufficient to survive a motion for

summary judgment.14


     14
       See Brennan v. Ruffner, 640 So. 2d 143, 146-147 (Fla.
Dist. Ct. App. 1994) (suggesting minority shareholders may
maintain claim for breach of fiduciary duty against counsel for
close corporation under certain circumstances not presented in
that case); Collins v. Telcoa Intl. Corp., 726 N.Y.S.2d 679, 684
(N.Y. App. Div. 2001) (minority shareholder in close corporation
adequately stated claim for breach of fiduciary duty against
                                                                  16


     As was the case in Michigan according to Fassihi, the

determination of whether a fiduciary relationship exists outside

one of the well-defined relationships is largely a question of

fact in Massachusetts.   See Collins v. Huculak, 57 Mass. App.

Ct. 387, 395 (2003).15   In the present case, the factual

allegations regarding the significant protections afforded to

minority members under the ATT-MA agreement loom large in that

analysis.16   According to the complaint, the ATT-MA agreement

required management decisions to be made collectively, even if

each member's vote was limited by their proportionate interest

in the company.   The agreement also provided that it could not


company counsel for failing to inform him of impending sale of
company).
     15
       In Doe v. Harbor Schs., Inc., 446 Mass. 245, 252 (2006),
the court, reviewing the trial judge's allowance of motions for
summary judgment, stated that "[w]here the fiduciary
relationship is not one created by law, the existence of the
relationship ordinarily is a mixed question of law and fact for
which the party asserting the relationship bears the burden."
     16
       General Laws c. 156C, the Massachusetts Limited Liability
Company Act, defines an "operating agreement" as a "written or
oral agreement of the members as to the affairs of a limited
liability company and the conduct of its business." G. L.
c. 156C, § 2(9), inserted by St. 2003, c. 4, § 33. The cochair
of the task force that drafted the act described it as "the
document which sets forth specifically how the [limited
liability company] is organized, how it will operate, and how
its economic results will be shared. A[ limited liability
company] operating agreement is roughly analogous to a
partnership agreement or a corporation's articles of
organization and by-laws." Parker, The Limited Liability
Company: An Introduction, 39 Boston Bar J. 8, 9
(November/December 1995).
                                                                      17


be amended without the unanimous written consent of both

Eriksson and Allison.    Still further, the agreement provided

that no member's interest in the company could be diluted

without that member's consent.    In the context of these

allegations, we can see the "logic" in imposing a fiduciary duty

on counsel for this closely held company to protect minority

rights.    See Schaeffer, 405 Mass. at 513.

    For their part, the defendants maintain that there are two

important caveats in the case law that suggest no fiduciary duty

should be imposed in the instant case.   First, they note that

there is no allegation that the minority members reposed trust

or confidence in, or even interacted with, Broomhead, Schall,

Gunderson, or WilmerHale.    Second, they suggest that there was

an actual or potential conflict between ATT-MA and the minority

members.

    Regarding the defendants' first argument, it is true in

Massachusetts that, outside one of the well-defined

relationships where the duty arises as a matter of law, "a

fiduciary duty exists when one reposes faith, confidence, and

trust in another’s judgment and advice."      Doe v. Harbor Schs.,

Inc., 446 Mass. 245, 252 (2006) (Doe) (quotation omitted).       At

the same time, "[t]he circumstances which may create a fiduciary

relationship are so varied that it would be unwise to attempt

the formulation of any comprehensive definition that could be
                                                                   18


uniformly applied in every case."   Ibid., quoting from Warsofsky

v. Sherman, 326 Mass. 290, 292 (1950).     It is for this reason

that, as noted above, the determination of whether a fiduciary

duty exists is largely fact specific.    And the factual inquiry

here is particularly complicated due to the alleged covert

nature of counsel's actions.    On the one hand, there are no

allegations in the complaint of any personal history or

interaction between counsel for the company and the minority

members, but on the other, the complaint does allege that

counsel should have communicated with the minority members,

particularly given the terms of the ATT-MA agreement providing

strong protections of minority rights.     Instead of communicating

with minority members about the proposed actions, counsel

allegedly took purposeful steps to conceal their activities

undermining the ATT-MA agreement.   Given the protections

contained in the ATT-MA agreement, the minority members should

have been able to repose trust and confidence that any counsel

hired by the company would have communicated and consulted with

them prior to undoing those protections.     See generally Doe,

supra.   In light of those allegations, we cannot conclude, as a

matter of law, that company counsel did not owe a fiduciary duty

to the minority members because of the lack of a prior

relationship and interaction.
                                                                    19


     As to the defendants' second argument, it is also true that

while an attorney in Massachusetts may owe a duty to a nonclient

whom the attorney knows, or reasonably should foresee, will rely

on his or her services, such a duty is less likely to be imposed

"where an attorney is also under an independent and potentially

conflicting duty to a client."     Robertson v. Gaston Snow & Ely

Bartlett, 404 Mass. 515, 524 (1989), quoting from Page v.

Frazier, 388 Mass. 55, 63 (1983).    The defendants maintain that

such an actual or potential conflict existed here between their

client, ATT-MA, and the minority members due to the disagreement

between Allison and Eriksson over how to address the company's

potential financial shortfall.17    Once again, however, the

analysis in this case is complicated by the significant minority

protections in the ATT-MA agreement, including, for example, the

requirements that the agreement could not be amended without the

unanimous written consent of Eriksson and Allison, and that the

agreement could not be amended to alter the percentage interest

of any member without the consent of each member adversely

affected by such an amendment.     Consensual decision-making was

     17
       "As a general proposition, a lawyer employed or retained
by an organization represents the organization acting through
its duly authorized constituents." Clair v. Clair, 464 Mass.
205, 215-216 (2013) (quotation omitted). In such a case, the
attorney "owe[s] a duty to act according to the interests of the
corporation and not in the interests of a nonclient stockholder,
director, officer, employee, or other representative of the
corporation." Id. at 216 (quotation omitted).
                                                                   20


thereby imposed on important matters despite the obvious

potential for conflict.   The defendants are also alleged to have

undertaken representation of the company with full knowledge of

those protections.   Accordingly, it can plausibly be inferred

that the defendants knew, or should have reasonably foreseen,

that anyone who served as counsel for the company was

constrained by the operating agreement, and the consensual

decision-making it imposed on important matters, or at least

could not act covertly, in concert with the majority members,

for the very purpose of eliminating those protections.     Cf.

Zimmerman v. Bogoff, 402 Mass. 650, 657 (1988) (Zimmerman)

("Where the alleged wrongdoer can demonstrate a legitimate

business purpose for his action, no liability will result unless

the wronged shareholder succeeds in showing that the proffered

legitimate objective could have been achieved through a less

harmful, reasonably practicable, alternative mode of action").

Under these circumstances, the potential for conflict does not

serve as a sufficient basis for us to conclude, as a matter of

law, that the defendants did not owe a fiduciary duty to ATT-

MA's minority members.

    2.   Aiding and abetting; civil conspiracy.   The plaintiffs

also asserted claims for aiding and abetting a breach of

fiduciary duty and civil conspiracy against Broomhead, Schall,

Gunderson, and WilmerHale for their participation in the alleged
                                                                  21


freeze-out of the minority members by the majority.    The

elements of the tort of aiding and abetting a breach of

fiduciary duty are:   (1) there must be a breach of fiduciary

duty; (2) the defendants must know of the breach; and (3) the

defendants must have actively participated or substantially

assisted in or encouraged the breach to such a degree that they

could not reasonably have been acting in good faith.    Arcidi v.

National Assn. of Govt. Employees, 447 Mass. 616, 623-624

(2006).   The claim for civil conspiracy, meanwhile, similarly

requires a showing that the defendants (1) knew that the conduct

of Eriksson and the other majority members of ATT-MA constituted

a breach of fiduciary duty and (2) substantially assisted in or

encouraged that conduct.   See Kurker v. Hill, 44 Mass. App. Ct.

184, 189 (1998) (Kurker).18   The defendants now challenge the

knowledge and substantial assistance elements common to both

claims and argue that the complaint suggests, at most, that the

attorneys provided Eriksson and the other majority members with

legal advice that turned out to be wrong.19   Once again, we

disagree.


     18
       Massachusetts recognizes two forms of civil conspiracy,
one requiring independent tort liability, the other coercion.
See Kurker, 44 Mass. App. Ct. at 188-189. The plaintiffs have
asserted the former.
     19
       The defendants do not contend, at least at this stage,
that the alleged conduct of the majority members did not rise to
the level of a breach of fiduciary duty. In the 2013 action, a
                                                                    22


     "An allegation that the [majority members] acted under the

legal advice of the defendants, without more, is insufficient to

give rise to a claim that [the] attorney[s are] responsible to

third persons for the . . . acts of [their] clients."     Spinner

v. Nutt, 417 Mass. 549, 556 (1994).   The plaintiffs here,

however, have alleged that Broomhead and Schall (1) were aware

that they were representing a closely held company where

majority and minority members owed each other a fiduciary duty;

(2) were aware of the ATT-MA agreement and the minority rights

therein; (3) were aware that those rights precluded the majority

members from taking the steps they desired in connection with

the company; (4) devised a plan to allow the majority to

"circumvent" and "evade" those rights; and (5) did so with full

knowledge that the plan violated not only the operating

agreement, but also the majority's fiduciary duty to the

minority.   While the facts eventually may establish that the

defendant attorneys had a good faith belief that the merger they

devised was well-grounded in the law,20 these allegations are



judge, after a jury waived trial, concluded that, in fact,
Eriksson had breached his fiduciary duty to Allison. The judge
also noted, however, that it did not appear that Allison had
acted consistently with his own fiduciary duties to Eriksson. In
any event, the judgment in the 2013 action is now on appeal
before this court. See Allison vs. Eriksson, Appeals Court no.
2017-P-0126.
     20
       It is worth noting that even a merger that is in
technical compliance with the relevant statute can be subject to
                                                                   23


sufficient at this stage to suggest that they acted with

knowledge that the majority members were breaching their

fiduciary duty to the minority members and substantially

assisted in the breach.    See Mass.R.Civ.P. 9(b), 365 Mass. 751

(1974) (knowledge, like other conditions of mind, can be averred

generally).

    As noted above, the plaintiffs also allege that the

defendant attorneys devised and carried out this plan covertly,

in their capacity as counsel for the company, without ever

communicating with the minority members, even though the ATT-MA

agreement, among other things, (1) afforded all members the

right to participate in management, (2) allowed action to be

taken only after holding a meeting with advance notice to all

members, and (3) required Allison's approval for any amendment

to the ATT-MA agreement.   The complaint goes even further,

alleging that the lack of communication was purposeful and

identifying affirmative steps the defendant attorneys took to

conceal their involvement from the minority members.    Still

further, the alleged acts and omissions of the defendant

attorneys are colored by the fact that one of them, Broomhead,



judicial review in the context of a freeze-out, "and the
dissenting stockholders are not limited to the statutory remedy
of judicial appraisal where violations of fiduciary duties are
found." Coggins v. New England Patriots Football Club, Inc.,
397 Mass. 525, 533 (1986).
                                                                   24


is the daughter of the primary beneficiary of the plan,

Eriksson.   Her husband also allegedly benefited from the plan by

securing preferred shares in ATT-DE after the merger.     At the

rule 12(b)(6) stage, with all reasonable inferences drawn in the

plaintiffs' favor, the allegations are sufficient to suggest

that the defendant attorneys did not merely provide routine

legal services but rather substantially assisted the majority in

their breach of fiduciary duty.

     3.   Chapter 93A.   Finally, the plaintiffs allege that by

participating in the alleged freeze-out of the minority members,

the defendant attorneys and law firms engaged in unfair or

deceptive acts or practices in violation of G. L. c. 93A, §§ 9

and 11.   The defendants argue, however, that the claim should be

dismissed because they were not involved in "trade or commerce,"

a requisite element under both §§ 9 and 11.    See G. L. c. 93A,

§ 2(a) ("[U]nfair or deceptive acts or practices in the conduct

of any trade or commerce are hereby declared unlawful").21

"Trade or commerce refers to transactions in a business context,

which, in turn, is determined by the facts of each case, on

consideration of the nature of the transaction, the character of


     21
       While only the defendants need be engaged in "trade or
commerce" under G. L. c. 93A, § 9, the plaintiffs and defendants
must be engaged in "trade or commerce" to sustain a claim under
§ 11. See Frullo v. Landenberger, 61 Mass. App. Ct. 814, 821
(2004). The defendants have not addressed whether the
plaintiffs were engaged in trade or commerce.
                                                                    25


the parties and their activities, and whether the transaction

was motivated by business or personal reasons."    Feeney v. Dell

Inc., 454 Mass. 192, 212 (2009) (quotations and citations

omitted).    This determination is typically for the trier of fact

and is preferably decided on a fuller record rather than on a

motion to dismiss.   See Brown v. Gerstein, 17 Mass. App. Ct.

558, 570-571 (1984) (Gerstein); Schinkel v. Maxi-Holding, Inc.,

30 Mass. App. Ct. 41, 50 (1991).   With this in mind, we conclude

that while the "trade or commerce" determination is a novel and

close question in this context, the plaintiffs have alleged

sufficient facts to plausibly suggest an entitlement to relief.

See generally Ritchie v. Department of State Police, 60 Mass.

App. Ct. 655, 663 n.14 (2004) (faced with fact intensive and

novel theory of recovery, better practice is to deny motion to

dismiss and allow parties to develop facts through discovery).

    In general terms, "the practice of law constitutes 'trade

or commerce' for purposes of liability under c. 93A."    Gerstein,

17 Mass. App. Ct. at 570.    See G. L. c. 93A, § 1(b) ("trade" or

"commerce" includes the "distribution of any services").

Ordinarily, however, "the proper party to assert a c. 93A claim

against an attorney is a client or someone acting on a client's

behalf."    Tetrault v. Mahoney, Hawkes & Goldings, 425 Mass. 456,

462 (1997).    And, as noted above, the plaintiffs do not claim to

have had an attorney-client relationship with the defendants.
                                                                  26


With that said, the defendants, in the course of their business

as attorneys, agreed to represent ATT-MA.   Integral to that

engagement was an alleged fiduciary duty owed to the plaintiff

minority members.   While that alleged duty is not the equivalent

of an attorney-client relationship, we cannot say, especially at

this early stage, that it is not sufficiently akin to one for

purposes of satisfying the "trade or commerce" requirements of

c. 93A.   See McCarthy v. Landry, 42 Mass. App. Ct. 488, 491

(1997) (reversing dismissal of c. 93A claim against attorney for

estate where nonclient plaintiff-beneficiary of estate

"allege[d] the existence of at least a duty akin to that in an

attorney-client relationship").

    The defendants suggest that the unfair or deceptive acts or

practices they are alleged to have engaged in, namely, assisting

the majority members of ATT-MA in freezing out the plaintiffs,

involved "principally a private grievance," Zimmerman, 402 Mass.

at 663, or an "internal business dispute," First Enterprises,

Ltd. v. Cooper, 425 Mass. 344, 348 (1997) (Cooper), which fall

outside the conduct of any "trade or commerce" for purposes of

c. 93A.   See, e.g., Linkage Corp. v. Trustees of Boston Univ.,

425 Mass. 1, 23 n.33 (1997) ("intra-enterprise" disputes, which

include "disputes stemming from an employment relationship,

disputes between individual members of a partnership arising

from partnership business, and transactions and disputes between
                                                                   27


parties to a joint venture and between fellow shareholders," are

excluded from c. 93A); Newton v. Moffie, 13 Mass. App. Ct. 462,

467 (1982) ("trade or commerce" requirement is "intended to

apply only to dealings between legally separate 'persons'

engaged in arm's-length transactions, and not to dealings

between members of a single legal entity like a partnership"

[footnote omitted]).   The defendants, however, were not members

of the entity at issue, ATT-MA, and the fiduciary duty they are

alleged to have owed the plaintiffs arose from their engagement

as counsel for the company.   The "intra-enterprise" exception to

the application of c. 93A, therefore, does not readily apply.

    The defendants further argue that, even if the "intra-

enterprise" exception does not apply directly, it applies

derivatively because they are alleged to have injected

themselves into an intra-enterprise dispute, not into trade or

commerce.   The cases they cite in support of this proposition,

however, are distinguishable.   See Cooper, 425 Mass. at 347-348;

Kurker, 44 Mass. App. Ct. at 190-191.   Unlike in the present

case, the defendant attorneys in Cooper and Kurker represented

other parties and were not deemed to have owed any duty to the

plaintiffs.   Here, once again, the defendants, in the ordinary

course of their business as attorneys, accepted an engagement as

counsel for the company, as a result of which they are alleged

to have owed a fiduciary duty to the plaintiff minority members.
                                                                  28


In so doing, it is arguable that the defendants did not merely

inject themselves into a private dispute, but, rather, engaged

in unfair or deceptive acts or practices in connection with

professional services they sold in the marketplace.     See Quinton

v. Gavin, 64 Mass. App. Ct. 792, 799 (2005).      As such, the

allegations in the complaint are sufficient to suggest that the

defendants were engaged in "trade or commerce."

    Those portions of the judgment dismissing the plaintiffs'

claims against WilmerHale, Gunderson, Schall, and Broomhead are

reversed.   The judgment is otherwise affirmed.

                                    So ordered.